Citation Nr: 0401716	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1. Entitlement to service connection for periodontal disease.  

2.  Entitlement to a disability rating in excess of 20 
percent for right shoulder impingement.  

3.  Entitlement to a compensable disability rating for 
residuals of a left knee injury.  

4.  Entitlement to a compensable disability rating for 
degenerative joint disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1969 to December 1972 and from September 1983 to November 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In his substantive appeal, the veteran specified that he was 
only appealing the above issues.  

In a letter accompanying his July 2002 appeal, the veteran 
requested higher evaluations for his service-connected hip 
and lumbar spine disorders, and service connection for a left 
shoulder disorder.  These claims have yet to be adjudicated 
and are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  Quartuccio, 16 Vet. App. 183, 187 (2002); 
see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In April 2001, the RO attempted to comply with the 
requirements of VCAA in a letter to the veteran.  Under the 
heading What Information or Evidence Do We Still Need From 
You, the RO told the veteran that if he received private 
medical treatment, he should complete, sign and return the 
enclosed releases and the RO would request records for him.  
Under the heading What Can You Do To Help With Your Claim, 
the veteran was asked to tell the RO of any additional 
information or evidence that he wanted the RO to try to get, 
to "send us the evidence we need" as soon as possible, and 
to report address and phone number changes.  Unfortunately, 
nowhere in the letter did the RO tell the veteran what 
information and evidence not of record was necessary to 
substantiate the claims, or what information and evidence the 
claimant was expected to provide.  We note that the letter 
asked for "the evidence we need," without saying what the 
needed evidence was.  This does not comply with the 
requirement of VCAA to tell the veteran what evidence is 
needed to substantiate the claims.  There is nothing else of 
record which would meet the VCAA requirements.  Since the 
Court has held that failure to comply with these requirements 
is remandable error, we must remand the case.   Quartuccio, 
at 187; see also Charles, at 374.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate his 
claims and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  If any additional information or 
evidence is received, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


